Citation Nr: 0932565	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  07-19 674	)	DATE
	)
     RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to a temporary total disability rating for 
convalescence under 
38 C.F.R. § 4.30 for surgery for a right ankle fracture. 



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from November 1977 to October 
1999.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a November 2006 rating 
decision of the Buffalo, New York, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

The Veteran's appeal was first before the Board on December 
4, 2008, at which time service connection for the residuals 
of a right ankle fracture as secondary to service connected 
pes planus was granted.  In addition, entitlement to a 
temporary total disability rating for convalescence under 
38 C.F.R. § 4.30 for surgery for the right ankle fracture was 
also granted.  

In May 2009, the Vice Chairman of the Board, on his own 
motion, ordered reconsideration of that part of the Board's 
December 2008 decision that granted the temporary total 
rating.  See 38 C.F.R. § 20.1001 (2008).  The basis of the 
reconsideration was that the 38 C.F.R. § 4.30 benefits were 
granted prior to the earliest possible effective date of 
service connection for the right ankle disability for which 
treatment was administered.  The undersigned Veterans Law 
Judges have been designated as the reconsideration panel.  
The decision rendered herein by the reconsideration panel 
replaces that portion of the December 4, 2008 Board decision 
that granted entitlement to a temporary total disability 
rating for convalescence under 38 C.F.R. § 4.30, and now 
constitutes the final decision of the Board as to the 
reconsidered issue.  See 38 C.F.R. § 20.1100 (2008).  The 
portion of the December 2008 decision that granted service 
connection for the right ankle fracture residuals is not 
affected by this reconsideration.  


FINDINGS OF FACT

1.  The Veteran sustained a fracture of the right ankle on 
March 19, 2006, and underwent surgical repair of the fracture 
on April 4, 2006.  

2.  The Veteran was medically cleared to return to return to 
work no later than July 10, 2006.

3.  Service connection for the Veteran's right ankle 
disability was not in effect during his period of 
convalescence and service connection had not been sought 
during this time.  

4.  The Veteran's initial claim for service connection for a 
right ankle disability was received on August 4, 2006.  


CONCLUSION OF LAW

The criteria for entitlement to a temporary total disability 
rating for convalescence under 38 C.F.R. § 4.30, for surgery 
for a right ankle fracture, have not been met.  38 C.F.R. 
§§ 3.400, 4.30 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2009).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).  

The record shows that the Veteran was provided with VCAA 
notification in an August 2006 letter.  This letter included 
notification as to the assignment of effective dates.  
However, the Board notes that the outcome of the present 
appeal is based upon application of the law to the known 
facts.  The United States Court of Appeals for Veterans 
Claims (Court) has specifically held that the provisions of 
VCAA are not applicable in cases which are decided as a 
matter of law, and not the underlying facts, or development 
of facts.  Manning v. Principi, 16 Vet. App. 534, 542- 43 
(2002); see also Smith v. Gober, 14 Vet. App. 227 (2000) 
(VCAA has no effect on appeal limited to interpretation of 
law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA 
not applicable where law, not factual evidence, is 
dispositive).

Finally, in the circumstances of this case, where there is no 
legal basis for to a temporary total disability rating for 
convalescence under 38 C.F.R. § 4.30, a remand for additional 
development would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Temporary Total Disability

The Veteran contends that he is entitled to a temporary total 
disability evaluation under the provisions of 38 C.F.R. 
§ 4.30 for right ankle surgery performed in April 2006 for 
treatment of a disability for which service connection was 
eventually established.  

The facts in this case are straight forward and not in 
dispute.  The record shows that entitlement to service 
connection for bilateral pes plans/status post bunionectomy 
was established in a February 2001 rating decision, effective 
from February 15, 2001.  

VA treatment records show that on March 19, 2006, the Veteran 
suffered a fracture of his right ankle in a fall.  On April 
4, 2006, he underwent surgery for an open reduction and 
internal fixation of the right distal fibula.  

The medical records show that the Veteran was placed in a 
short leg cast following his surgery.  After removal of the 
cast, he underwent a period of physical therapy.  However, VA 
treatment records dated July 10, 2006 show that the Veteran 
had a well-healed incision without ecchymosis or erythema and 
with active range of motion in all planes.  Imaging showed a 
well-healed fracture.  The July 10, 2006 records further show 
that the Veteran's doctor cleared him to return to work 
without limitations as of that date.  

Thereafter, the Veteran submitted a claim for service 
connection for the residuals of his right ankle fracture as 
secondary to his service connected bilateral pes planus and 
bunionectomy, as well as entitlement to a temporary total 
evaluation for his hospitalization and convalescence.  This 
claim was signed by the Veteran on July 31, 2006 and received 
at the RO on August 4, 2006.  

The Veteran's claims for service connection for the right 
ankle fracture and temporary total evaluation were denied by 
the RO in a November 2006 rating decision.  However, after 
this decision was appealed to the Board, the December 4, 2008 
decision granted service connection for the right ankle 
fracture as well as entitlement to the temporary total 
evaluation for convalescence under 38 C.F.R. § 4.30.  

The regulation governing convalescent ratings states, in 
relevant part, that a total rating will be assigned under 
this section if treatment of a service-connected disability 
resulted in surgery necessitating at least one month of 
convalescence, surgery with severe postoperative residuals 
such as incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited), 
or immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30 (Emphasis added).  In order 
to receive a temporary total rating, it is apparent that the 
very first criterion that must be met is that service 
connection must be established for the disability which 
requires convalescence.  

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.  

In this case, the Veteran's claim for service connection for 
his right ankle disability was not received until August 4, 
2006.  This then is the earliest date for which service 
connection for his right ankle disability may be effective.  
The evidence clearly shows that the Veteran's convalescence 
had ended no later than July 10, 2006, when he was informed 
by his VA doctor that he was able to return to work.  It 
follows that as the disability for which the Veteran seeks a 
temporary total evaluation was not service connected at the 
time of the convalescence, then a temporary total evaluation 
may not be assigned.  38 C.F.R. § 4.30.  At this juncture, 
the Board notes that United States Court of Appeals for the 
Federal Circuit has agreed that the effective date for 
secondary service connection can be established no earlier 
than the date for which a Veteran applies for service 
connection for that disability.  Ellington v. Peake, 541 F. 
3d 1364 (Fed. Cir. 2008).  The Board is bound by this 
holding.  

In reaching this decision, the Board has considered whether 
or not the Veteran submitted an informal claim for secondary 
service connection for his right ankle disability prior to 
August 4, 2006.  The pertinent regulation holds that any 
communication or action, indicating intent to apply for one 
or more benefits under the laws administered by the VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a) (2008).  

However, in this case there is no communication whatsoever 
from the Veteran to the VA dated between the March 19, 2006 
date of his right ankle injury and the formal claim for 
service connection received on August 4, 2006.  There were 
also no communications received from the Veteran's 
representative, a Member of Congress, or anyone acting as 
next friend of the Veteran.  Therefore, there is no basis on 
which to find that the Veteran submitted an informal claim 
for service connection prior to August 4, 2006.  As such, no 
earlier date is for assignment.

Finally, the Board notes that there are certain circumstances 
in which the receipt of VA medical records may constitute an 
informal claim.  Once a formal claim for pension or 
compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service 
connected disability is not compensable in degree, receipt of 
a report of examination or hospitalization by VA will be 
accepted as an informal claim for increased benefits or a 
claim to reopen.  38 C.F.R. § 3.157(b) (2008).  
Unfortunately, none of these circumstances apply in this 
case.  These provisions apply to compensation claims once 
service connection has been granted.  It follows that the VA 
medical records pertaining to the right ankle injury, 
surgery, and convalescence may not serve as an informal claim 
in this instance.  

The Board is sympathetic to the Veteran's claim, in that the 
evidence clearly shows that he underwent convalescence for a 
disability for which service connection was eventually 
established.  However, the record also clearly shows that 
this convalescence ended before the Veteran submitted his 
claim for service connection.  The effective date of service 
connection may not be before the date of this claim, and a 
temporary total rating may only be assigned for a service 
connected disability.  38 C.F.R. §§ 3.400, 4.30.  Therefore, 
the Veteran's claim does not present a basis for which relief 
may be granted, and has no legal merit.  As the disposition 
of this claim is based on law and not the facts of this case, 
the claim must be denied based on lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a temporary total disability rating for 
convalescence under 
38 C.F.R. § 4.30, for surgery for a right ankle fracture is 
denied.


			
	K. J. ALIBRANDO	N. R. ROBIN
	      Acting Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                               
Board of Veterans' Appeals


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


